European satellite navigation programmes (EGNOS and Galileo) (signature)
Mr President-in-Office, Commissioner, ladies and gentlemen, through this public signing of the legal instrument on the Galileo programme we are emphasising the importance we attach to the European satellite navigation programmes EGNOS and Galileo. The regulation being signed today is a signal reminder that many aims can only be achieved in the framework of the European Union and not by individual Member States acting alone. EGNOS and Galileo can and will give the European Union the means to establish a European alternative and complement to other systems. At the same time, they will enable us to enhance the competitiveness of our industry in major strategic technological fields.
Galileo is to comprise a network of 30 satellites and a ground-control infrastructure. The text of the regulation we shall be signing today is the result of negotiations between the European institutions which were brought to a successful conclusion at first reading.
The institutions found solutions that made it possible to establish such a highly complex technical system, particularly by agreeing on Community funding of EUR 3.4 billion. As a result, Galileo can become operational from 2013 at the latest.
As President of the European Parliament I would like to express my very special thanks to the chairman of the Committee on Industry, Research and Energy, Angelika Niebler, and the rapporteur of the European Parliament, Etelka Barsi-Pataky, for their successful efforts, as well as to the Slovenian Presidency for its significant commitment to this very important strategic dossier.
(Applause)
I also hope that this public signing will underline that we intend to go on working with vigour and dedication to achieve tangible progress for our citizens. Thank you for being here today, and thank you for your attention.
I now invite the representative of the Council, Jean-Pierre Jouyet, to address us.
(Applause)
President-in-Office. - (FR) Mr President, Commissioner, ladies and gentlemen, it will now be possible to ascertain precise positioning and timing information with the satellite radio navigation system launched by the European Union and the European Space Agency. I should like to join you, Mr President, in paying tribute to the Slovenian Presidency, which has brought this difficult agreement to a successful conclusion. I should also like to pay tribute to Mrs Niebler, Chairman of the Committee on Industry, Research and Energy, your rapporteur and those leading Members of the European Parliament who have made the adoption of this Regulation possible.
This is a major step forward that we are taking today by adopting this Regulation on Galileo. It will enable the deployment of the publicly funded global satellite positioning system. As Mr Pöttering has said, this system is based on a constellation of 30 satellites and ground stations and will provide users in many sectors with information on their location. Therefore, for many of our citizens, this is an indication of real progress being made by Europe.
It will not only ensure our independence by providing a signal that could replace the American GPS signal, for example when that service is down, but it also goes much further, because it will provide services that are not currently available through GPS: the tracking of people in distress, which is also essential to the role that Europe must play in relation to its citizens, or the establishment of a safety of life service that is particularly suited to air traffic management. Galileo will therefore bring tangible results to the daily lives of our citizens.
The European Commission, Commissioner, and the European Space Agency have launched the selection process for companies that will be involved in the deployment of the various lots awarded to implement this system; the establishment of Galileo is obviously also of major importance for the competitiveness of European industry.
Overall, the management of the Galileo programme will be placed under the political control of Parliament and the Council. You may rest assured that the French Presidency is determined to work very closely with the European Parliament; it proposes that the Galileo Interinstitutional Panel, the GIP, which involves the three EU institutions - the Commission, Parliament and the Council - meet as soon as possible in order to discuss the conditions necessary for the successful implementation of this programme, which is very important for the European Union as a whole.
Thank you very much, Minister. Mr Jouyet and I shall now sign the Galileo Regulation, and I would like to ask Commissioner Ferrero-Waldner, Angelika Niebler, chairman of the Committee on Industry, Research and Energy, and Etelka Barsi-Pataky, the rapporteur, to step forward and join us.
(Signing of the Galileo Regulation)
(Applause)